Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I , claims 1, 2, 4 and 6, are drawn to a system for providing a microbe-based product, wherein said system comprises: (i) a microbe growth facility comprising a plurality of modular growth vessels in which the same, or different, microbes can be grown, under the same, or different, growth conditions to produce a microbe-based composition from each growth vessel, wherein the growth medium, oxygenation, pH, agitation, and/or temperature can be independently controlled for each of said growth vessels; and wherein the microbe-based composition is harvested thereby creating a microbe-based product that can then be provided to a consumer; and (ii) a transportation component for transporting said microbe-based product produced in the microbe growth facility, wherein said transportation component comprises containers and/or conduits to transport the microbe-based product from the microbe growth facility to a distribution center or to a location where the microbe-based product will be used.
Group II, claims 23-25, 28, 31-35, 42-45, 49, 50, 61, 75, 77, 82 and 84, are drawn to a method for providing a microbe-based product, wherein said method comprises growing microbes in a microbe growth facility, harvesting said microbes to produce a microbe-based product and transporting the microbe-based product to a location for use, wherein said microbe growth facility comprises a plurality of modular growth vessels in which the same, or different, microbes can be grown, under the same, or different, growth conditions, and wherein the growth conditions that can be varied between growth vessels include one or more of growth medium, oxygenation, pH, agitation, and temperature.

Group III, claim 67, is drawn to a microbe-based product that is produced by growing a locally-sourced microbe in a microbe growth facility to produce a microbe-based product and packaging the product, without treatment, wherein the product comprises microbes in a vegetative, spore or mycelial state as well as broth in which the microbe was grown (a product-by-process).

Part A) 
Groups:
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

The inventions of Groups I and II fall within category (4) A process and an apparatus or means specifically designed for carrying out the said process.

In addition, to the requirement that a group of inventions must belong to one of the specific categories provided by PCT Rule 13.2, the inventions must have a special technical feature that unites them. See Patent Rules 1.475, where a special technical feature is a contribution OVER THE PRIOR ART.
In this case, the inventions of Groups II and III lack unity of invention because even though the inventions of these groups require the technical feature of, a microbe growth facility comprising a plurality of modular growth vessels, harvesting said microbes to produce a microbe-based product and transporting the microbe-based product, this technical feature is not a special technical feature as it does not make a contribution over the prior art, because the claimed features would have been obvious in view of Chisholm et al. (US 2013/0324406 A1, which is cited in IDS filed on 03/20/2019) who teach a microbe growth facility comprising a plurality of modular growth vessels, harvesting said microbes to produce a microbe-based product, and the product is packaged and used to enhance variety of soils, etc. (see for example, paragraphs [0002], [0003], [0007], [0014], [0024], [0091]-[0100], [0124] and [0150], also Figure 3 and related descriptions paragraphs [0111] and [0114]).

	The inventions of Groups I and III lack unity of invention because even though the inventions of these groups require the technical feature of, a microbe-based product, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Adzmi et al. (Journal of Microencapsulation, 2012; 29(3): 205–210) who teach a microbe-based product (microencapsulated biological control agent T. harzianum beads) (see for example, p. 206 left-hand column 2nd paragraph and right-hand column 2nd paragraph, p. 208 right-hand column last paragraph, and Abstract). 

The inventions of Groups II and III lack unity of invention because even though the inventions of these groups require the technical feature of, a microbe-based product, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Adzmi et al. (Journal of Microencapsulation, 2012; 29(3): 205–210) who teach a microbe-based product (microencapsulated biological control agent T. harzianum beads) (see for example, p. 206 left-hand column 2nd paragraph and right-hand column 2nd paragraph, p. 208 right-hand column last paragraph, and Abstract).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Part B)
Election of species:
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Each microbe (bacteria, fungi or yeast) (as recited in claim 28) represents a distinct species.
Each genus of the microbe (Pseudomonas, Starmerella, … or Actinobacter) (as recited in claim 31) represents a distinct species, and
Each type and site/environment of application of the microbe (as recited in claim 43) represents a distinct species.


The unity of invention is lacking between the above-mentioned species of microbe in view of the prior art Adzmi et al. who each fungi Tricoderma harzianum (biological control agent T. harzianum beads) (see for example, p. 206 left-hand column 2nd paragraph and right-hand column 2nd paragraph, p. 208 right-hand column last paragraph, and Abstract).

The unity of invention is lacking between the above-mentioned species of microbial genus in view of the prior art Adzmi et al. who teach genus Tricoderma (biological control agent T. harzianum beads) (see for example, p. 206 left-hand column 2nd paragraph and right-hand column 2nd paragraph, p. 208 right-hand column last paragraph, and Abstract).

The unity of invention is lacking between the above-mentioned species of the application and site/environment of the microbe-based product in view of the prior art Adzmi et al. who teach microbe-based biological control agent for control of pathogens, among other things (see for example, p. 206 left-hand column 2nd paragraph and right-hand column 2nd paragraph, p. 208 right-hand column last paragraph, and Abstract).

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: Claim 23 and 43 are generic.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
*If applicant elects Group II as the elected invention, then:

One species of microbe (as indicated in claim 28), for example, bacteria.
One genus of microbe (as indicated in claim 31), for example, genus Pseudomonas
and
One type of application and site/environment of application (as indicated in claim 43), for example, agricultural pests.


The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083. The examiner can normally be reached IFP, Monday - Friday, 8:00 AM -4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KADE ARIANI/Primary Examiner, Art Unit 1651